NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



BRIAN DAVID LITTLE, DOC #Y44945, )
                                 )
           Appellant,            )
                                 )
v.                               )            Case No. 2D18-480
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed August 28, 2019.

Appeal from the Circuit Court for
Sarasota County; Debra Johnes Riva,
Judge.

Howard L. Dimmig, II, Public
Defender, and Clark E. Green,
Assistant Public Defender, Bartow, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.

             Affirmed.


KHOUZAM, C.J., and ROTHSTEIN-YOUAKIM and SMITH, JJ., Concur.